Exhibit 10.1

Compensation of Non-Employee Directors of Integra LifeSciences Holdings
Corporation

Effective as of the 2013 Annual Meeting of Stockholders of Integra LifeSciences
Holdings Corporation (the “Company”), the annual compensation payable to
non-employee directors of the Company is as set forth below.

Directors will receive an annual equity grant with a fair market value on the
date of grant of $125,000 (or $175,000 for the Chairman of the Board).

Directors will also receive an annual retainer of $75,000, payable in one of
three ways, at their election: (1) in cash, (2) in restricted stock or (3) one
half in cash and one half in restricted stock.

Separate annual cash fees will be paid as follows: $7,500 for the Nominating and
Corporate Governance Committee Chair, $15,000 for the Compensation Committee
Chair, $15,000 for the Audit Committee Chair, $25,000 for the Presiding Director
and $25,000 for the Chairman of the Board.

Cash payments will be paid in arrears on a quarterly basis. Restricted stock
will be granted on the date of the annual meeting of stockholders at which
directors are elected.

Restricted stock will vest on a quarterly basis and be fully vested one year
after the grant date. Restricted stock will be valued based on the closing price
of the Company’s common stock on the date of the grant.

The Company will pay reasonable travel and out-of-pocket expenses incurred by
non-employee directors in connection with attendance at meetings to transact
business of the Company or attendance at meetings of the Board of Directors or
any committee thereof.

